      Case 3:21-cv-00036-DHB-BKE Document 26 Filed 09/09/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 DUBLIN DIVISION

 CHRISTOPHER BAUGHCUM, JR., et al.,           )
                                              )
        Plaintiffs,                           )
                                              )
 v.                                           ) CIVIL ACTION NO. 3:21-cv-
                                              ) 00036-DHB-BKE
 GENOLA JACKSON, et al.,                      )
                                              )
        Defendants.
                                              )

  RESPONSE IN OPPOSITION TO DEFENDANT CHRIS WRIGHT’S MOTION FOR
 EXTENSION OF TIME TO RESPOND TO PLAINTIFFS’ MOTION FOR SUMMARY
                             JUDGMENT
                                          Introduction

       Defendant Col. Chris Wright, Commissioner of the Department of Public Safety, has filed

a Motion for Extension of Time to Respond to Plaintiffs’ Motion for Summary Judgment. See Def.

Chris Wright’s Mot. for Extension, Doc. 25 (Sept. 2, 2021) (“Mot. for Ext.”). The Commissioner

seeks an extension until 30 days after this Court’s ruling on the Commissioner’s Motion to

Dismiss. See Mot. for Ext. at 5. Because the Commissioner has failed to show that “good cause”

exists for such an extension, Plaintiffs respectfully request this Court deny the Commissioner’s

motion. See FED. R. CIV. P. 6(b)(1)(A).

                                           Argument

       Federal Rule of Civil Procedure 6(b)(1)(A) requires that the Commissioner demonstrate

there is “good cause” for the extension of his deadline to respond. Such extensions “of the time

period” provided by the Federal Rules “is by no means a matter of right,” WRIGHT & MILLER, 4B

FED. PRAC. & PROC. CIV. § 1165 (4th ed.), especially because the Commissioner in effect seeks

“an indefinite delay” in his briefing obligations. Mickalis Pawn Shop, LLC v. Bloomberg, 465 F.




                                               1
       Case 3:21-cv-00036-DHB-BKE Document 26 Filed 09/09/21 Page 2 of 7




Supp. 2d 543, 546 (D.S.C. 2006) (denying briefing extension of 45 days after an “unfavorable

decision”). Every extension to the ordinary timelines must be consistent with “the just, speedy,

and inexpensive determination of every action.” WRIGHT & MILLER, 4B FED. PRAC. & PROC. CIV.

§ 1165 (4th ed.); see also FED. R. CIV. P. 1. To that end, this Court must weigh the Commissioner’s

purported need for an indefinite extension with the prejudice to Plaintiffs. Id. And here the balance

tips entirely in Plaintiffs’ favor.

        Plaintiffs would suffer prejudice from an indefinite delay. This is a time-sensitive case.

Every day that Plaintiffs are denied their constitutional rights, they are irreparably injured. The

“very existence of ” Section 16-11-129(b)(2) and its effective ban on 18-to-20-year-olds exercising

their right to keep and bear arms “stands as a fixed” and irreparable “harm” to their Second

Amendment rights. Ezell v. City of Chicago, 651 F.3d 684, 698 (7th Cir. 2011). The loss of that

freedom, “for even minimal periods of time, unquestionably constitutes irreparable injury.” Elrod

v. Burns, 427 U.S. 347, 373 (1976) (plurality op.); accord Ezell, 651 F.3d at 699. Thus, every delay

in the litigation is a further injury to Plaintiffs, and the Commissioner provides no compelling

reason why adjudication of the merits of Plaintiffs’ claims should be indefinitely postponed.

        The Commissioner seemingly proposes a “standing” exception to the ordinary timing rules.

He argues that a deviation from the typical timelines should apply here because he raises issues

related to standing. See Mot. for Ext. at 3–4. But the presence of “standing” as a disputed issue can

hardly justify “good cause.” After all, it is the duty of every federal court to assure itself of standing

in every case for every claim. See Trichell v. Midland Credit Mgmt., Inc., 964 F.3d 990, 996 (11th

Cir. 2020). If all a litigant needed to show was that standing was disputed, then the “good cause”

requirement for an extension would become a dead letter—it would apply in every case. The fact

that courts must resolve standing and other jurisdictional issues first in their analyses is of no




                                                    2
       Case 3:21-cv-00036-DHB-BKE Document 26 Filed 09/09/21 Page 3 of 7




bearing to the “good cause” analysis. Standing must be shown at all stages of the litigation. See

Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992). If standing alone allowed a party to avoid

timing deadlines, then nothing would prevent the Commissioner from seeking further extensions

during briefing. Why brief the whole summary judgment motion, when standing “may be

dispositive of at least some aspect of the case[?]” See Mot. for Ext. at 3. But, of course, such

piecemeal issue-by-issue litigation would not be countenanced, and it should not be here.

       Moreover, the Commissioner’s sought-after extension is completely contrary to standard

litigation practice envisaged by the Federal Rules themselves. After all, the Rules have long

provided for the contemporaneous consideration of motions to dismiss and motions for summary

judgment. Since 1946, the Federal Rules have placed no connection between the timing of initial

proceedings with consideration of a summary judgment motion. The 1946 amendments to the

Federal Rules provided such motions could be filed after “20 days from the commencement of the

action.” Fed. R. Civ. P. (56)(a) (1946). The former rule had tied the consideration of summary

judgment motions until after an answer had been filed. See FED. R. CIV. P. 56 advisory committee’s

note to 1946 amendments. But the Advisory Committee dispatched with that initial link to earlier

filed pleadings because waiting until after an answer was filed could cause “unnecessary delay.”

Id. Finding even that 20-day wait from the commencement of an action to be “outmoded,” the

2009 amendments to Rule 56 went further, ensuring that a party can now “move for summary

judgment at any time, even as early as the commencement of the action.” FED. R. CIV. P. 56(b);

Id. advisory committee note to 2009 amendments (emphasis added). Since motions to dismiss must

generally be filed at the outset of litigation, FED. R. CIV. P. 12(b), this means there is no doubt the

Rules contemplate summary judgment motions and motions to dismiss pending at the same time.

Accordingly, with the possible exception of those few who may have practiced law before June




                                                  3
      Case 3:21-cv-00036-DHB-BKE Document 26 Filed 09/09/21 Page 4 of 7




1946, there is not a single party litigating in the country today that has not faced the prospect of

contemporaneous consideration of motions to dismiss and summary judgment in federal court. The

fact that the Commissioner must do the same in this case is hardly “good cause.”

       What the Rules provide, the Commissioner’s own cited case confirms. Consider the

pending case in Person v. Technical Education Services, Inc. d/b/a Aviation Institute of

Maintenance 1:19-cv-03735-SDG (N.D. Ga.). The defendant filed a motion to dismiss “for lack

of subject matter jurisdiction.” Person v. Tech. Educ. Servs. Inc., No. 1:19-cv-03735, Opinion and

Order, Doc. 104 at 2 (N.D. Ga. June 8, 2021). Then the third-party defendant filed a motion for

summary judgment, which the third-party plaintiff—the same party who contested whether the

court could hear the case at all—responded to while its jurisdictional challenge remained pending.

Id. at 4. The court addressed those contemporaneously briefed motions in the same opinion. Id.

       Further, Person shows what a reasonable motion for extension looks like while multiple

motions are being briefed. In that case, the plaintiff sought a motion for extension of time to

respond to the motion to dismiss—not to indefinitely postpone briefing as the Commissioner

proposes here—instead only for 21 days “to prepare a responsive pleading.” See also Person v.

Tech. Educ. Servs. Inc., No. 1:19-cv-03735, Doc. 66 (N.D. Ga. Nov. 16, 2020). The parties also

jointly moved for an extension in the summary judgment briefing—again not for an indefinite

pause—but for an additional 21 days so that the defendant could better “prepare a response to the

Motion for Summary Judgment” over the holiday season. See also Person v. Tech. Educ. Servs.

Inc., No. 1:19-cv-03735, Doc. 81 at 2 (N.D. Ga. Dec. 21, 2020). The very case that the

Commissioner relies on shows just how standard contemporaneous briefing is and just how novel

the Commissioner’s sought-after indefinite extension would be.

       The Commissioner briefly gestures at potential discovery needed to properly respond to




                                                 4
      Case 3:21-cv-00036-DHB-BKE Document 26 Filed 09/09/21 Page 5 of 7




Plaintiffs’ motion for summary judgment. See Mot. for Ext. at 4. Courts have granted extensions

when doing so will provide for a fuller preparation of facts and issues disputed by the parties, cf.

Sensi v. Florida Officers of Court, 737 Fed. Appx. 433, 436 (11th Cir. 2018) (explaining that the

“district court should have allowed” an extension because “it [was] doubtful [plaintiff] could have

prepared is objections” to the magistrate’s report “in time”); Payrange, Inc. v. Kiosoft Techs., LLC,

20-CV-20970, 2021 WL 1312939, at *2 (S.D. Fla. Mar. 10, 2021) (noting prior grant of motion to

extend on the party’s based on party “needing more time to prepare”); United States v. Casanova,

3:15CR19-TKW-EMT, 2020 WL 8630495, at *1 (N.D. Fla. Sept. 10, 2020) (same). But, here, the

Commissioner has not identified a single disputed fact with bearing on Plaintiffs’ summary

judgment motion for which the Commissioner needs discovery. The only relevant adjudicative

facts in the possession of Plaintiffs are those that go to standing. See Ezell v. City of Chicago, 651

F.3d 684, 697 (7th Cir. 2011) (“In a facial constitutional challenge, individual application facts do

not matter. Once standing is established, the plaintiff’s personal situation becomes irrelevant.”).1

For the facial challenge, the relevant facts appear to be whether the individual plaintiffs or

members of organizational plaintiffs are in the age group affected by the law. For the as-applied

challenge, the only additional relevant fact is whether at least one of the plaintiffs is female. Yet

the Commissioner does not indicate that he has any basis at all to contest those facts. Thus, the

Commissioner’s vague invocation of discovery can hardly be a basis for “good cause” to




1
  “Adjudicative facts are those developed in a particular case,” Robinson v. Liberty Mutual
Insurance Co., 958 F. 3d 1137, 1142 (11th Cir. 2020), and “concerning the immediate parties,”
such as “who did what, where, when, how, and with what motive or intent,” Fed. R. Evid. 201(a)
advisory committee’s note to 1972 proposed rule. Legislative facts, by contrast, “do not change
from case to case but apply universally.” Robinson, 958 F.3d at 1142. A paradigmatic example of
legislative facts “are those which have relevance to legal reasoning and the lawmaking process,”
id. (quoting Fed. R. Evid. 201(a) advisory committee’s note to 1972 proposed rule) (cleaned up),
such as the alleged justifications for the carry ban at issue in this case.


                                                  5
       Case 3:21-cv-00036-DHB-BKE Document 26 Filed 09/09/21 Page 6 of 7




indefinitely pause summary judgment briefing.

        The Seventh Circuit’s decision in Moore v. Madigan, 702 F.3d 933, 942 (7th Cir. 2012), is

instructive. There, district courts granted motions to dismiss in two cases challenging Illinois’s law

generally banning law-abiding citizens from carrying firearms outside the home. The Seventh

Circuit reversed, but rather than remanding for discovery, summary judgment, and (if necessary)

trial, it ordered judgment entered for the plaintiffs. The court acknowledged that “the usual

consequence of reversing the dismissal of a suit . . . is to remand the case for evidentiary

proceedings preparatory to the filing of motions for summary judgment and if those motions fail

to an eventual trial.” Id. at 942. But, the court reasoned, “there are no evidentiary issues in these

two cases” because “the constitutionality of the challenged statutory provisions does not present

factual questions for determination in a trial.” Id. Instead, the cases turned on “legislative facts,”

i.e., “facts that bear on the justification for legislation, as distinct from facts concerning the conduct

of parties in a particular case.” Id.

        The same reasoning that the Seventh Circuit applied in Moore applies here. Indeed, the

issues presented in this case are similar. In Moore, the question was whether Illinois

constitutionally could ban law-abiding citizens generally from carrying firearms outside the home.

Here, the question is whether Georgia may ban law-abiding 18-20-year-olds from carrying

firearms outside the home. “Only adjudicative facts are determined in trials, and only legislative

facts are relevant to the constitutionality of the Illinois [and Georgia] gun laws.” Id. With no

adjudicative facts reasonably in dispute, there is no reason why Georgia would need discovery

before responding to the summary judgment motion.

        What is more, there is a specific provision of the Federal Rules addressing the need for

discovery in response to a summary judgment motion, and it only authorizes a district court to




                                                    6
      Case 3:21-cv-00036-DHB-BKE Document 26 Filed 09/09/21 Page 7 of 7




grant relief if “a nonmovant shows by affidavit or declaration that, for specified reasons, it cannot

present facts essential to justify its opposition.” FED. R. CIV. P. 56(d). The Commissioner’s motion

plainly would fail under this provision: it is bereft of any affidavit or declaration in support, and,

as just explained, not even the motion itself provides “specified reasons” why the Commissioner

“cannot present facts essential to justify its opposition” on the established schedule—much less

until 30 days after the unspecified time when this Court rules on the Commissioner’s motion to

dismiss. To be sure, the Commissioner has not invoked Rule 56(d), but that is more reason to deny

his motion. The Commissioner should not be able to make an end-run around Rule 56(d)’s

strictures by making generalized statements about discovery in a non-Rule-56(d) motion for an

extension.

                                            Conclusion

       For the foregoing reasons, the Court should deny the Commissioner’s motion for an

extension for time to file a response to Plaintiffs’ Motion for Summary Judgment.


September 9, 2021                                     Respectfully Submitted,

                                                      /s/ David H. Thompson
 John R. Monroe                                       David H. Thompson
 John Monroe Law, P.C.                                Peter A. Patterson
 156 Robert Jones Road                                William V. Bergstrom
 Dawsonville, GA 30534                                Cooper & Kirk, PLLC
 (678) 362-7650                                       1523 New Hampshire Avenue, N.W.
 jrm@johnmonroelaw.com                                Washington, D.C. 20036
 State Bar No. 516193                                 (202) 220-9600
                                                      (202) 220-9601 (fax)
                                                      dthompson@cooperkirk.com
                                                      ppatterson@cooperkirk.com
                                                      wbergstrom@cooperkirk.com
                                                      Admitted pro hac vice

                                                      Attorneys for Plaintiffs




                                                  7
